DETAILED ACTION
This action is in response to a filing filed on March 31st, 2021. Claims 1-26 are cancelled. New claims 27-44 are added. Claims 27-44 are pending. The Information Disclosure Statement (IDS) filed on April 21st, 2021 has been acknowledged.

Priority
This application is a continuation of U.S. Patent Application No. 13/756,145, which was filed January 31, 2013, which claims the benefit of U.S. Provisional Application No. 61/593,262, filed January 31, 2012, the entirety of each of which is hereby incorporated by reference herein.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(b): 
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 34-35 and 40-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention. 
Independent claim 34 and 43 and dependent claims 35, 40-42, and 44 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Applicant’s independent claim does not limit the claims thus creating indefiniteness because is incomplete and can't be examined.
	Examiner notes: 
	Adhering to the guidelines of MPEP 2173.06(II), the Examiner acknowledges that all words in a claim must be considered in judging the patentability of a claim against the prior art. In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970). The fact that terms may be indefinite does not make the claim obvious over the prior art. However, when the terms of a claim are considered to be indefinite, at least two approaches to the examination of an indefinite claim relative to the prior art are possible. 
	First, where the degree of uncertainty is not great, and where the claim is subject to more than one interpretation and at least one interpretation would render the claim unpatentable over the prior art, an appropriate course of action would be for the examiner to enter two rejections: (A) a rejection based on indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph; and (B) a rejection over the prior art based on the interpretation of the claims which renders the prior art applicable. See, e.g., Ex parte Ionescu, 222 USPQ 537 (Bd. App. 1984). When making a rejection over prior art in these circumstances, it is important for the examiner to point out how the claim is being interpreted. 
	Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
	In the present set of claims (filed on 03/21/2021), a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims exists. Therefore, a rejection under 35 U.S.C. 103 is not made because, as shown in the 35 USC § 112 rejections, speculation and conjecture must be utilized by the Office and the artisan in as much as the claims do not adequately reflect what the disclosed invention is under the second paragraph of 35 USC § 112. Again, see In re Steele, 305 F.2d 859, 862 (CCPA 1962) (A prior art rejection cannot be sustained if the hypothetical person of ordinary skill in the art would have to make speculative assumptions concerning the meaning of claim language.)	
	Thus the claims 34-35 and 40-44 is/are incomplete and can't be examined under 35 USC §101 and 35 USC § 103 rejections.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 27-33 and 36-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 27-33 is/are drawn to an apparatus (i.e., a manufacture) and 36-39 is/are drawn to a computer readable medium (i.e., a manufacture). As such, claims 27-33 and 36-39 is/are drawn to one of the statutory categories of invention (Step 1: YES).
Step 2A - Prong One: In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.  
Representative Claim 1: An apparatus comprising at least one processor and at least one memory storing instructions that, with the at least one processor, cause the apparatus to: 
selecting, via the processor, from a consumer profiles database storing consumer attributes data describing a respective profile of each consumer of a group of consumers, a first subset of the consumers to receive a first offer, wherein the first subset of the consumers exhibit a pre-determined distribution of value ranges of a first attribute; 
sending, via a communication interface, the first offer to the first subset of the consumers via a push-type communication; 
receiving, via the communication interface, from devices associated with a portion of the first subset of consumers, feedback data, in response to receiving the feedback data, selecting, via the processor, an updated distribution of the value ranges of the first attribute; 
determining, from the consumer profiles database, a second subset of the consumers to fulfill the updated distribution of the value ranges of the first attribute; 
and providing, via the communication interface, a subsequent offer to the second subset of consumers.
(Examiner notes: The underlined claim terms above are interpreted as additional elements beyond the abstract idea and are further analyzed under Step 2A - Prong Two)
Under their broadest reasonable interpretation, the steps of: selecting from a consumer profiles database storing consumer attributes data describing a respective profile of each consumer of a group of consumers, a first subset of the consumers to receive a first offer, wherein the first subset of the consumers exhibit a pre-determined distribution of value ranges of a first attribute, sending the first offer to the first subset of the consumers via a push-type communication, receiving a portion of the first subset of consumers, feedback data, in response to receiving the feedback data, selecting an updated distribution of the value ranges of the first attribute, determining, from the consumer profiles database, a second subset of the consumers to fulfill the updated distribution of the value ranges of the first attribute, and providing a subsequent offer to the second subset of consumers (i.e., recite a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
	Dependent claims 28-33 and 36-39 further narrow the abstract idea by first attribute is a range of distances representative of a distance to a consumer location from a location at which to redeem the promotion, the first attribute grouped to one of a plurality of values, and wherein each of the plurality of values are indicative of a specific range of distances, select the first subset of consumers to comprise a representative distribution of a control population that exhibit a pre-determined distribution of values, such that each consumer of the first subset of consumers are located within the one specific range of the range of distances from the location at which to redeem the promotion, and is dynamically determined according to meeting a representative proportion of the control population for each of the plurality of values indicative of one specific range of distances, feedback data includes at least one of (1) acceptance of the first offer, (2) rejection of the first offer, (3) considered the first offer, and (4) did not consider the first offer, the subsequent offer comprises a same discount value as the first offer, the subsequent offer comprises a different discount value as the first offer, the second subset of consumers comprises a larger number of consumer than the first subset of consumers i.e. commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity”, and is an abstract idea.
Independent claim(s) 34 and 43 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
As such, the Examiner concludes that claim 27 recites an abstract idea (Step 2A – Prong One: YES).
Step 2A - Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The requirement to execute the claimed steps/functions using a processor, memory, a communication interface, consumer device, etc. (Claim 27) is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.
Similarly, the limitations of a processor, memory, a communication interface, consumer device, etc. (Independent Claim(s) 27 and dependent claims 28-33 and 36-39) are recited at a high level of generality and amount to no more than mere instructions to apply the exception using generic computer components. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
	Further, the additional limitations beyond the abstract idea identified above, serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computerized environments (e.g., selecting, sending, receiving, determining, providing, etc. steps performed by a processor, memory, a communication interface, consumer device, etc.). This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).	
	The recited additional element(s) of selecting from a consumer profiles database storing consumer attributes data describing a respective profile of each consumer of a group of consumers, a first subset of the consumers to receive a first offer exhibit a pre-determined distribution of value ranges of a first attribute, sending the first offer to the first subset of the consumers, receiving a portion of the first subset of consumers, feedback data, in response to receiving the feedback data, selecting an updated distribution of the value ranges of the first attribute, determining, from the consumer profiles database, a second subset of the consumers to fulfill the updated distribution of the value ranges of the first attribute, and providing a subsequent offer to the second subset of consumers (Claim(s) 27), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea). The recited additional element(s) do not meaningfully limit the claim because to selecting from a consumer profiles database storing consumer attributes data describing a respective profile of each consumer of a group of consumers, a first subset of the consumers to receive a first offer exhibit a pre-determined distribution of value ranges of a first attribute, sending the first offer to the first subset of the consumers, receiving a portion of the first subset of consumers, feedback data, in response to receiving the feedback data, selecting an updated distribution of the value ranges of the first attribute, determining, from the consumer profiles database, a second subset of the consumers to fulfill the updated distribution of the value ranges of the first attribute, and providing a subsequent offer to the second subset of consumers would be required in any implementation of the abstract idea. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application. (See MPEP 2106.05(g)).
	Dependent claim 28-33 and 36-39 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).
Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
As discussed above in “Step 2A – Prong 2”, the identified additional elements in independent claim(s) 27 and dependent claims 28-33 and 36-39 are equivalent to adding the words “apply it” on a generic computer, and/or generally link the use of the judicial exception to a particular technological environment or field of use. Therefore, the claims as a whole do not amount to significantly more than the judicial exception itself. 
The recited additional element(s) of selecting from a consumer profiles database storing consumer attributes data describing a respective profile of each consumer of a group of consumers, a first subset of the consumers to receive a first offer exhibit a pre-determined distribution of value ranges of a first attribute, sending the first offer to the first subset of the consumers, receiving a portion of the first subset of consumers, feedback data, in response to receiving the feedback data, selecting an updated distribution of the value ranges of the first attribute, determining, from the consumer profiles database, a second subset of the consumers to fulfill the updated distribution of the value ranges of the first attribute, and providing a subsequent offer to the second subset of consumers (Claim 27), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea) i.e. selecting from a consumer profiles database storing consumer attributes data describing a respective profile of each consumer of a group of consumers, a first subset of the consumers to receive a first offer exhibit a pre-determined distribution of value ranges of a first attribute, sending the first offer to the first subset of the consumers, receiving a portion of the first subset of consumers, feedback data, in response to receiving the feedback data, selecting an updated distribution of the value ranges of the first attribute, determining, from the consumer profiles database, a second subset of the consumers to fulfill the updated distribution of the value ranges of the first attribute, and providing a subsequent offer to the second subset of consumers is similar to “Receiving or transmitting data over a network, e.g., using the Internet to gather data”, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information), “Storing and retrieving information in memory”, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; “Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price”, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) (See MPEP 2106.05(d) (II)).
This conclusion is based on a factual determination. Applicant’s own disclosure at paragraph [0062] acknowledges that “The promotion offering system may be deployed as a general computer system used in a networked deployment. Likewise, the other components described in Figure 1, including merchant 1 (118), merchant M (120), consumer 1 (124), and consumer N (126) may be general computer system as well configured to communicate with the promotion offering system to perform the above steps (i.e. conventional nature of receiving and transmitting/communicating data/messages over a network). This additional element therefore do not ensure the claim amounts to significantly more than the abstract idea. 
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer or/and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity) and/or simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
The dependent claims 28-33 and 36-39 fail to include any additional elements. In other words, each of the limitations/elements recited in respective independent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
Therefore, claims 27-33 and 36-39 are not eligible subject matter under 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 27-30, 33, 36, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S Pub. 20090070129 by Inbar et al. in view of U.S Pub. 20050209921 by Roberts et al.
Regarding independent claims 27, Inbar discloses, apparatus comprising at least one processor and at least one memory storing instructions that, with the at least one processor, cause the apparatus to (“a method for targeting a promotion over one or more communication networks” and “method and system of the present invention could be described as being performed by a data processor, such as a computing communication network for executing a plurality of instructions”) (0038 and 0048): 
selecting, via the processor, from a consumer profiles database storing consumer attributes data describing a respective profile of each consumer of a group of consumers, a first subset of the consumers to receive a first offer (“The method comprises the following steps: a) receiving information regarding a plurality of potential customers having a set of characteristics, b) receiving a sample group comprising a plurality of potential customers, c) generating a promotion list based on the sample group, d) receiving promotion feedback from a plurality of responding potential customers, e) identifying at least one common factor among the plurality of responding potential customers, and f) assessing the similarity between the set of characteristics of each one of the plurality of potential customers and the at least one common factor, using the assessment to generate a new promotion list”) (0038), 
sending, via a communication interface, the first offer to the first subset of the consumers (“Broadcasting network servers 16 may be used to send a message that comprises promotional content in one or more of the following messaging protocols: electronic mail, Chat messages, VoIP messages, Pop-Up WebPages, a voicemail message, an automatic IVR call, a printed message on the monthly bill or any other protocol that can be used to transmit specific content to personal computers” and ” the generation of the initial targeted promotion list 3, sample group 4 is provided to the customer targeting tool 7”) (0104 and 0094) via a push-type communication (“Promotions may be understood as any means for providing a number of potential customers with one or more of the following messages: a SMS message, a WAP push message, a WAP page, a MMS message, a banner, a fax message, an interactive television message, an email message, a web page, an IVR recording, a phone call, a voicemail recording, an advertisement of any kind, a churn management promotion, a price plan promotion, a printed message on the monthly bill, and any other form of message delivered to a user”) (0077);
receiving, via the communication interface, from devices associated with a portion of the first subset of consumers, feedback data (“The targeted promotion system receives promotion feedback from responding potential customers that have received the targeted promotion. Based upon the analysis of the responses, the system identifies common factors among the characteristics of the responding potential customers”) (0034-0038), 
in response to receiving the feedback data, selecting, via the processor, an updated distribution of the value ranges of the first attribute (“the responses of each promotion are updated in a designated table. Each row of the table represents a particular potential customer. Each column of the table represents a particular promotion. Every new targeted promotion adds a new column to the table that represents the responses to that specific targeted promotion” and “the promotion feedback comprises information regarding the actual acceptance of the targeted promotion by the plurality of potential customers responding to the targeted promotion”) (0117-0118 and 0034, 0081-0085, Fig. 6-7); 
and providing, via the communication interface, a subsequent offer to the second subset of consumers (“table enables the customer targeting tool 7 to have the ability to integrate the information which has been gathered during previous promotions in the process of generating the subsequent new targeted promotion list 3” and “The group of customers who have responded positively to the promotion may be analyzed by the discovery unit 80 to target customers for new promotions. The targeting unit 81 is configured to target customers belonging to groups discovered by the discovery unit 80. As described above the discovery unit 80 generates a customer profile which is used by the targeting unit 81 to identify a larger group of potential customers who have been assessed as sharing common characteristics with the customer profile”) (0161-0162 and 0083).
Inbar specifically doesn’t disclose, first subset of the consumers exhibit a pre-determined distribution of value ranges of a first attribute and determining, from the consumer profiles database, a second subset of the consumers to fulfill the updated distribution of the value ranges of the first attribute, however Roberts discloses, wherein the first subset of the consumers exhibit a pre-determined distribution of value ranges of a first attribute (“a customized promotion is created by a coupon issuer wherein a first incentive offer of a $1.00 discount on Product X corresponds to a first predetermined proximity range of 0 to 0.99 miles from a store, a second incentive offer of a $2.00 discount on Product X corresponds to a second predetermined proximity range from the store of 1 to 2.99 miles and a third incentive offer of a $3.00 discount on Product X corresponds to a predetermined proximity range from the store of 3 to 5 miles. The customized promotion is also configured such that each incentive offer corresponds to competitor parameters of at least 2 competitor-retail centers within a 1 mile radius of each remote user computer. In accordance with the above ranges and parameters, a user operating a remote user computer located 1 mile from the store and within 1 mile of 2 competitor-retail centers will be able to download a coupon offering a $2.00 discount on Product X”) (0131, 0071, 0105-0107);
determining, from the consumer profiles database, a second subset of the consumers to fulfill the updated distribution of the value ranges of the first attribute  (i.e. Examiner interprets second subset of consumers associated with second predetermined geographical area) (“first coupon having a first redemption amount for a product is distributed to users in a first predetermined geographic area or within a first predetermined proximity range, and a second coupon having a second redemption amount for the product is distributed to users in a second predetermined geographic area or within a second predetermined proximity range, without limitation. As used herein, the term "predetermined proximity range" refers to a range of values corresponding to a predetermined maximum distance from some object of location associable with a product, such as a point-of-sale (i.e., a retail center) and a predetermined minimum distance from that object of location. In one implementation, the predetermined proximity range represents a proximity to a retail center or store. Non-limiting exemplary objects of location associable with a product include, a retail center, a store,”) (0071, 0105, 0107).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the combined teachings of selecting from a consumer profiles database storing consumer attributes data describing a respective profile of each consumer of a group of consumers to receive a first offer, sending the first offer to the first subset of the consumers via a push-type communication, receiving from devices associated with a portion of the first subset of consumers, feedback data, in response to receiving the feedback data, selecting an updated distribution of the value ranges of the first attribute and providing a subsequent offer to the second subset of consumers, as disclosed by Inbar, first subset of the consumers exhibit a pre-determined distribution of value ranges of a first attribute and determining, from the consumer profiles database, a second subset of the consumers to fulfill the updated distribution of the value ranges of the first attribute, as taught by Roberts  for the purpose to customize a promotion, including customizing a promotion based on user demographic information, including user location information, and/or user lifestyle information.

Regarding claims 28, Inbar specifically doesn’t disclose, determining, from the consumer profiles database, a second subset of the consumers to fulfill the updated distribution of the value ranges of the first attribute, however Roberts discloses, wherein the first attribute is a range of distances representative of a distance to a consumer location from a location at which to redeem the promotion, the first attribute grouped to one of a plurality of values, and wherein each of the plurality of values are indicative of a specific range of distances (“a customized promotion is created by a coupon issuer wherein a first incentive offer of a $1.00 discount on Product X corresponds to a first predetermined proximity range of 0 to 0.99 miles from a store, a second incentive offer of a $2.00 discount on Product X corresponds to a second predetermined proximity range from the store of 1 to 2.99 miles and a third incentive offer of a $3.00 discount on Product X corresponds to a predetermined proximity range from the store of 3 to 5 miles. The customized promotion is also configured such that each incentive offer corresponds to competitor parameters of at least 2 competitor-retail centers within a 1 mile radius of each remote user computer. In accordance with the above ranges and parameters, a user operating a remote user computer located 1 mile from the store and within 1 mile of 2 competitor-retail centers will be able to download a coupon offering a $2.00 discount on Product X”) (0131, 0071, 0105-0107).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the combined teachings of selecting from a consumer profiles database storing consumer attributes data describing a respective profile of each consumer of a group of consumers to receive a first offer, sending the first offer to the first subset of the consumers via a push-type communication, receiving from devices associated with a portion of the first subset of consumers, feedback data, in response to receiving the feedback data, selecting an updated distribution of the value ranges of the first attribute and providing a subsequent offer to the second subset of consumers, as disclosed by Inbar, a range of distances representative of a distance to a consumer location from a location at which to redeem the promotion, the first attribute grouped to one of a plurality of values are indicative of a specific range of distances, as taught by Roberts  for the purpose to customize a promotion, including customizing a promotion based on user demographic information, including user location information, and/or user lifestyle information.

Regarding claims 29, Inbar discloses, select the first subset of consumers to comprise a representative distribution of a control population (“The method comprises the following steps: a) receiving information regarding a plurality of potential customers having a set of characteristics, b) receiving a sample group comprising a plurality of potential customers, c) generating a promotion list based on the sample group, d) receiving promotion feedback from a plurality of responding potential customers, e) identifying at least one common factor among the plurality of responding potential customers, and f) assessing the similarity between the set of characteristics of each one of the plurality of potential customers and the at least one common factor, using the assessment to generate a new promotion list”) (0038), also refer to (“the present invention can use the tool for identifying and targeting potential customers for promotion targeting that automatically targets potential customer groups according to actual preferences and real time reactions to related promotions …”) (0063-0069, 0046, Fig.2).
Inbar doesn’t specifically disclose, exhibit a pre-determined distribution of values, such that each consumer of the first subset of consumers are located within the one specific range of the range of distances from the location at which to redeem the promotion, and wherein a particular number of consumers is dynamically determined according to meeting a representative proportion of the control population for each of the plurality of values indicative of one specific range of distances, however Roberts discloses, that exhibit a pre-determined distribution of values, such that each consumer of the first subset of consumers are located within the one specific range of the range of distances from the location at which to redeem the promotion, and wherein a particular number of consumers is dynamically determined according to meeting a representative proportion of the control population for each of the plurality of values indicative of one specific range of distances (i.e. Examiner interprets range of distance associated with zones defining user device away from merchant) (“coupon packages may be customized according to marketing analysis relating to user location data and redemption data for users within specified locations and specified proximity ranges to retail centers and competitor-retail centers, as well as other external data, such as data relating to non-coupon transactions, inventory turnover, market conditions, cost of raw materials, etc. In one example, redemption data indicates a 60% coupon redemption rate for users located within a 1 to 2 mile radius of a retail center and a 5% redemption rate for users located within a 2.1 to 3 mile radius of the retail center. The coupon packages may be adjusted by the coupon issuer to increase the incentive offered to the users in the 2.1 to 3 mile radius”) (0105-0107, and 0071).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the combined teachings of selecting from a consumer profiles database storing consumer attributes data describing a respective profile of each consumer of a group of consumers to receive a first offer, sending the first offer to the first subset of the consumers via a push-type communication, receiving from devices associated with a portion of the first subset of consumers, feedback data, in response to receiving the feedback data, selecting an updated distribution of the value ranges of the first attribute and providing a subsequent offer to the second subset of consumers, as disclosed by Inbar, exhibit a pre-determined distribution of values, such that each consumer of the first subset of consumers are located within the one specific range of the range of distances from the location at which to redeem the promotion, and wherein a particular number of consumers is dynamically determined according to meeting a representative proportion of the control population for each of the plurality of values indicative of one specific range of distances, as taught by Roberts for the purpose to customize a promotion, including customizing a promotion based on user demographic information, including user location information, and/or user lifestyle information.

Regarding claims 30, Inbar discloses, wherein the feedback data includes at least one of (1) acceptance of the first offer, (2) rejection of the first offer, (3) considered the first offer, and (4) did not consider the first offer (“the response collector servers 12 forward a response list 13 that comprises all the responses which have been accepted during a certain period. The response list 13 is transferred to the customer targeting tool 7. Preferably, the response collector servers 12 parse the responses according to a predetermined unified pattern before forwarding them. The output response list 13 is transferred directly to the data mining module 2 of the customer targeting tool 7. The customer targeting tool 7 stores the responses to the targeted promotion sent to customers on the targeted promotion list 3 in a designated repository. Each response is associated with a customer record which is designated to store information regarding the corresponding responding customer. Preferably, the responses comprise a record that defines the promotion”) (0109);
wherein the feedback data of 'did not consider' comprises receiving the push-type communication but failing to open the push-type communication with the pre-feature promotion or failing to click on a link to the webpage containing the pre-feature promotion, wherein the feedback of 'considered' comprises opening of the push-type communication containing the pre-feature promotion or clicking on the link in the push-type communication to access the webpage for the pre-feature promotion (“the present invention, the broadcasting servers comprise a server which is connected to a cellular communication network. In a preferred embodiment of the invention, the listed potential customers receive one or more messages on their mobile phones that offer them a certain product or service. The potential customers may react to the promotion either by sending a reply message to the sender or to a number which has being included in the promotion message”) (0107-0110).

Regarding claim 33, Inbar discloses, wherein the second subset of consumers comprises a larger number of consumer than the first subset of consumers (“The group of customers who have responded positively to the promotion may be analyzed by the discovery unit 80 to target customers for new promotions. The targeting unit 81 is configured to target customers belonging to groups discovered by the discovery unit 80. As described above the discovery unit 80 generates a customer profile which is used by the targeting unit 81 to identify a larger group of potential customers who have been assessed as sharing common characteristics with the customer profile”) (0083-0086).

Regarding claim 36, Inbar discloses, store, to a promotion inventory repository, promotion data comprising one or more promotion attributes of a merchant identifier, promotion location, promotion amount or price range, promotion category, promotion sub-category, promotion discount, promotion discount price range, likely promotion purchase time, promotion time or promotion time period, or redemption time (“the responses of each promotion are updated in a designated table. Each row of the table represents a particular potential customer. Each column of the table represents a particular promotion. Every new targeted promotion adds a new column to the table that represents the responses to that specific targeted promotion”) (0117).

Regarding claim 39, Inbar discloses, modify the consumer profile data to include the particular location as the at least one location from which the consumer device accesses the promotion system (“the customers' records are updated to document the reactions of the customers according to the actual delivery status of the promotion offers”) (0111).

Claims 31-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S Pub. 20090070129 by Inbar et al. in view of U.S Pub. 20050209921 by Roberts et al. in view of U.S Pub. 20020095333 by Jokinen et al.
Regarding claims 31, Inbar doesn’t specifically disclose, subsequent offer comprises a same discount value as the first offer, however Jokinen discloses, wherein the subsequent offer comprises a same discount value as the first offer (“where customers meet a first set of criteria, criteria database 170 provides for charging an advertiser $0.03 per electronic coupon sent by the advertisement broker if 0-100 customers are to be sent the electronic coupon, criteria database 170 provides for charging the advertiser $0.04 per electronic coupon sent by the advertisement broker if 101-500 customers are to be sent the electronic coupon, and criteria database 170 provides for charging the advertiser $0.05 per electronic coupon sent by the advertisement broker if 500 or more customers are to be sent the electronic coupon. Where a particular electronic coupon is to be sent to customers who meet a different set of criteria, a different pricing schedule may apply. The total price that the advertiser is to be charged for a total number of electronic coupons of a particular type is recorded in a database 180, as shown in FIG. 12B, along with other information, including advertiser identification, advertisement identification (Ad ID), and the number of customers meeting the criteria for the particular advertisement”) (0052).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the combined teachings of selecting from a consumer profiles database storing consumer attributes data describing a respective profile of each consumer of a group of consumers to receive a first offer, sending the first offer to the first subset of the consumers via a push-type communication, receiving from devices associated with a portion of the first subset of consumers, feedback data, in response to receiving the feedback data, selecting an updated distribution of the value ranges of the first attribute and providing a subsequent offer to the second subset of consumers, as disclosed by Inbar, subsequent offer comprises a same discount value as the first offer, as taught by Jokinen for the purpose to control the distribution of e-coupons and other promotional messages to mobile terminal users gives advertisers and advertising entities a method of effectively controlling the advertising costs.

Regarding claims 32, Inbar doesn’t specifically disclose, subsequent offer comprises a different discount value as the first offer, however Jokinen discloses, wherein the subsequent offer comprises a different discount value as the first offer (“where customers meet a first set of criteria, criteria database 170 provides for charging an advertiser $0.03 per electronic coupon sent by the advertisement broker if 0-100 customers are to be sent the electronic coupon, criteria database 170 provides for charging the advertiser $0.04 per electronic coupon sent by the advertisement broker if 101-500 customers are to be sent the electronic coupon, and criteria database 170 provides for charging the advertiser $0.05 per electronic coupon sent by the advertisement broker if 500 or more customers are to be sent the electronic coupon. Where a particular electronic coupon is to be sent to customers who meet a different set of criteria, a different pricing schedule may apply. The total price that the advertiser is to be charged for a total number of electronic coupons of a particular type is recorded in a database 180, as shown in FIG. 12B, along with other information, including advertiser identification, advertisement identification (Ad ID), and the number of customers meeting the criteria for the particular advertisement”) (0052).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the combined teachings of selecting from a consumer profiles database storing consumer attributes data describing a respective profile of each consumer of a group of consumers to receive a first offer, sending the first offer to the first subset of the consumers via a push-type communication, receiving from devices associated with a portion of the first subset of consumers, feedback data, in response to receiving the feedback data, selecting an updated distribution of the value ranges of the first attribute and providing a subsequent offer to the second subset of consumers, as disclosed by Inbar, subsequent offer comprises a different discount value as the first offer, as taught by Jokinen for the purpose to control the distribution of e-coupons and other promotional messages to mobile terminal users gives advertisers and advertising entities a method of effectively controlling the advertising costs.

Claim 37-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S Pub. 20090070129 by Inbar et al. in view of U.S Pub. 20050209921 by Roberts et al. in view of U.S Pub. 20100057728 by Quick et al.
Regarding claim 37, Inbar doesn’t specifically disclose, promotions search query is selected by the consumer via a consumer interface associated with the consumer device, however Quick discloses, wherein the promotions search query is selected by the consumer via a consumer interface associated with the consumer device (“A search system receives a query from another computing device. The query includes search terms of a user request for information. The query is parsed to identify the included search terms and to identify the user”) (0018-0019). 
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the combined teachings of selecting from a consumer profiles database storing consumer attributes data describing a respective profile of each consumer of a group of consumers to receive a first offer exhibit a pre-determined distribution of value ranges of a first attribute, sending the first offer to the first subset of the consumers via a push-type communication, receiving from devices associated with a portion of the first subset of consumers, feedback data, in response to receiving the feedback data, selecting an updated distribution of the value ranges of the first attribute and providing a subsequent offer to the second subset of consumers, as disclosed by Inbar, promotions search query is selected by the consumer via a consumer interface associated with the consumer device, as taught by Quick for the purpose to determine that a query using particular search terms in view of a corresponding context is likely to return an appropriate number of relevant results back to a user.

Regarding claim 38, Inbar doesn’t specifically disclose, identify, based on consumer behavior data stored in the consumer profiles repository, a particular location from where the consumer is accessing the promotion system consistently within a recognizable time period, however Quick discloses, identify, based on consumer behavior data stored in the consumer profiles repository, a particular location from where the consumer is accessing the promotion system consistently within a recognizable time period (“Parser 104 can then parse identifier 123 and terms 154 from query 153. Identifier 123 can be used to identify behavior data 156 (potentially now including behavioral data that was accumulated during processing of query 122) for user 102. Context formulation module 106 can use behavioral data 156 along with other contextual inputs 141 to formulate context 157 (for user 102). For example, context formulation module 106 can use the time of day to formulate a context that limits search results”) (0057). 
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the combined teachings of selecting from a consumer profiles database storing consumer attributes data describing a respective profile of each consumer of a group of consumers to receive a first offer exhibit a pre-determined distribution of value ranges of a first attribute, sending the first offer to the first subset of the consumers via a push-type communication, receiving from devices associated with a portion of the first subset of consumers, feedback data, in response to receiving the feedback data, selecting an updated distribution of the value ranges of the first attribute and providing a subsequent offer to the second subset of consumers, as disclosed by Inbar, identify, based on consumer behavior data stored in the consumer profiles repository, a particular location from where the consumer is accessing the promotion system consistently within a recognizable time period, as taught by Quick for the purpose to determine that a query using particular search terms in view of a corresponding context is likely to return an appropriate number of relevant results back to a user.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to activating offers when a match for location user device is identified near POS terminal.
U.S. Pub. No. 20110313840 to Mason (provide offers for goods or services based on the locations of potential customers and the geographic locations of the merchant. The offers may be limited in quantity and acceptance and redemption of the offers may be limited in time. A unique identifier may be associated with each accepted offer. A merchant may have at least some control over the creation and rendering of one or more offers for the merchant's goods and services at ¶ [Abstract]).
U.S. Pub. No. 20090150218 to Brunner (server uses the preference levels and other information included in a consumer profile associated with the consumer identifier to select promotional offers that are likely to be of interest to the consumer. The application server transmits map data including indicators of locations of local merchants to the mobile communications device. The client application causes the mobile communications device to display the map data, and enables the consumer to request promotional offers from selected merchants. The application server analyzes consumer request patterns and updates consumer profiles accordingly to improve subsequent selection of promotional offers at ¶ [Abstract]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861. The examiner can normally be reached Mon-Fri. 8:00 AM- 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM UBALE/Primary Examiner, Art Unit 3682